Citation Nr: 0024485	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the L1 vertebra currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to January 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 decision by the Indianapolis, Indiana, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a fracture of the L1 
vertebra are manifested by slightly limited range of motion 
of the lumbar spine without evidence of neurological injury. 

3.  There is X-ray evidence of a demonstrable compression 
deformity and anterior wedging of the L1 vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the L1 vertebra have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59 4.71a, 
Diagnostic Code 5285 (2000).  

2.  The veteran's demonstrable deformity of the L1 vertebral 
body was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(d) (2000).

3.  The criteria for a disability rating of 10 percent for a 
demonstrable deformity of the L1 vertebra are been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5285 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During a February 1985 VA rating examination the veteran 
complained of pain on sitting more than 20 minutes and 
soreness on walking very far.  She complained of a dull ache 
in her low back all the time and sharp pains on occasion.  
She was taking Naprosyn for pain.  On examination she had 
lumbar flexion to 65 degrees, extension to 10 degrees, and 
lateral flexion and rotation to 20 degrees bilaterally.  
Straight leg raising was positive on the right.  She could 
heel and toe walk.  Reflexes were normal and cranial nerves 
were intact.  She had an area of numbness ten inches by one 
inch from her right lower quadrant down to the upper portion 
of her right thigh anteriorly.  The X-rays showed a 
compression deformity of the L1 vertebral body with anterior 
wedging.  The diagnoses were status post vertebral fracture 
as noted on X-rays and area of numbness right lower quadrant, 
and right upper thigh anteriorly secondary to injury.  

A March 1985 rating decision established service connection 
and awarded a 20 percent rating for residuals of a fracture 
of the L1 vertebra based on the veteran's service medical 
records and the above examination report.  

February 1987 VA X-rays show a severe compression deformity 
of the L1 vertebral body that was unchanged from February 
1985.  A February 1987 VA outpatient treatment note states 
that the veteran complained of pain on prolonged sitting and 
on frequent bending and lifting.  On examination she was in 
no acute distress, with a normal gait and no limp.  She could 
walk and stand on her heels and toes without back discomfort.  
Her deep tendon reflexes were two plus and equal and straight 
leg raising was negative.  There was no leg muscle atrophy 
and sensation was intact.  There was no evidence of numbness.  
Flexion was to 95 degrees, extension to 25 degrees, lateral 
flexion and rotation were to 30 degrees.  She had very mild 
discomfort on extension, lateral flexion, and rotation.  The 
diagnoses were residuals of compression fracture of L1 and 
negative examination for numbness of the right lower 
extremity and right upper thigh.  

A March 1987 rating decision continued the 20 percent rating 
based on the above treatment note.  In April 1991 the veteran 
submitted another claim for an increased rating. 

During a May 1991 peripheral nerves examination the veteran 
complained of back pain without radicular symptoms, sciatica, 
or bowel or bladder complaints.  On examination she could 
flex to mid-tibia bilaterally.  Extension was intact and 
lateral flexion was full to left and right.  Supine and 
sitting straight leg raising were negative.  Deep tendon 
reflexes were 2 plus and motor strength was 5/5 bilaterally.  
No fixed area of sensory deficit was noted in either lower 
extremity.  The assessment was that the veteran was primarily 
suffering from low back pain but had no evidence of 
radiculopathy.  

The 20 percent rating was continued by a June 1991 rating 
decision.  The veteran submitted an increased rating claim in 
May 1998.

During a June 1998 VA orthopedic examination the veteran 
complained of right-sided weakness and pain all over her 
body.  She was taking Flexeril and Naprosyn.  She complained 
of limited activity around the house and reported she was not 
doing any exercises.  She stated that she could not walk long 
distances.  The examination revealed extensor hallucis 
longus, dorsiflexion, plantar flexion, quadriceps, 
hamstrings, and hip flexors were all active.  The examiner 
noted that the veteran gave a very dissatisfied effort on the 
muscle motor examination and noted that the veteran showed no 
signs of weakness on the right compared with the left.  The 
examiner pointed out that the veteran had very little effort 
in her motor function.  She had no limp.  She had slightly 
increased lumbar lordosis while standing.  Flexion was to 30 
degrees, extension was to 0 degrees.  She had 5 degrees of 
lateral bending to the left and right with pain and 10 
degrees of rotation to the left and right with pain.  The 
examiner's impression was that there was nothing neurological 
affecting her spine and that the pain related to an old 
fracture of L1.  The examiner opined that her motor function 
was intact and that her pain was more due to her back than a 
neurological compression syndrome.

The veteran was afforded another VA examination in August 
1998.  She was in no acute distress and walked with a normal 
heel-to-toe gait.  There was no significant listhesis of the 
spine and her thighs were symmetrical.  Her walk was without 
any evidence of pain.  Flexion was to 80 degrees, lateral 
bending was to 30 degrees bilaterally with pain at the 
extremes.  Lateral rotation was to 15 or 20 degrees with 
tenderness at the extremes.  No specific paraspinal muscle 
tenderness was noted, but a diffuse tenderness was present at 
the thoracolumbar and upper lumbar vertebral bodies.  The 
motor examination demonstrated 4/5 muscle strength.  The 
examiner noted that the veteran gave a poor effort and was 
not sure whether it was due to pain or lack of effort.  The 
veteran could walk on her heels for one or two steps.  
Sensation was decreased in the entire right lower extremity 
in a circumferential pattern that was in no anatomic 
distribution.  Reflexes at the knee and ankle were 1 plus and 
symmetric.  No clonus was present.  The Babinski sign, fabere 
test, and straight leg raising were negative.  The impression 
states that it was unclear whether the veteran had pain that 
was only attributable to her L1 compression fracture.  It was 
suspected that the fracture had healed and, if so, most of 
the veteran's pain was related to lack of significant 
physical therapy and to her sedentary activity level.  The 
examiner could not demonstrate any specific neurological 
lesion to any specified nerve route.  The examiner could not 
tell whether her global weakness of the lower extremities was 
secondary to back pain or poor effort.  It was the examiner's 
opinion that there had not been a significant increase in her 
problem and that it was difficult to understand how she would 
receive so much disability from a healed compression fracture 
with no identifiable neurologic injury.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular rating of 
the veteran's service-connected disorder have been properly 
developed, and that no further assistance to the veteran is 
required on this issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings (Rating Schedule) which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  The Court has stated 
that it will set aside the BVA's selection of a Diagnostic 
Code in a particular case only if such selection is 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.  See Butts v. Brown, 5 Vet. App. 
532 (1993).

The veteran's disability is rated as 20 percent disabling 
under Diagnostic Code 5285, which provides for a 100 percent 
rating for residuals of a vertebral fracture with cork 
involvement, bedridden, or requiring long leg braces.  
Consideration is to be given to special monthly compensation; 
with lesser involvements rate for limited motion, nerve 
paralysis.  A 60 percent rating is for assignment if without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  Other cases are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a. 

The Board has considered the application of Diagnostic Code 
5292, which provides that slight limitation of motion of the 
lumbar spine warrants a 10 percent rating.  Moderate 
limitation of motion is assigned a 20 percent rating.  Severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
4.71a.

Although the veteran had flexion of only 30 degrees, 
extension of 0, lateral flexion only to 5 degrees with pain 
and rotation only to 10 degrees with pain in June 1968, the 
Board does not find that this range of motion testing was 
indicative of the actual level of disability.  The examiner 
specifically noted that the veteran had very little effort in 
her muscle function, terming it a very dissatisfied effort.  

Subsequently, in August 1998, the range of motion testing 
revealed flexion to 80 degrees, rotation to 15 or 20 degrees 
with tenderness at the extremes, and lateral flexion to 30 
degrees with pain at the extremes.  A different examiner from 
that of June 1998 performed the August 1998 examination.  
This examiner also questioned the veteran's level of effort 
and noted that there was no anatomical pattern for the pain 
or numbness produced during the examination.  The examiner 
suspected that the veteran's fracture had healed, and opined 
that, if it had, the veteran's pain was to be attributed to 
her lack of physical therapy and to her sedentary life style.  
This was especially true since there was no medical evidence 
of a significant increase in her disability.  Neither 
examiner found evidence of a neurological cause for pain.  
The August examiner was at a loss to explain how she could 
have so much disability from a healed compression fracture 
without neurological injury.  

In the instant case there is no medical evidence that the 
veteran has abnormal mobility that requires a neck brace.  
Therefore the 60 percent criteria under Diagnostic Code 5285 
are not met.  As directed by Diagnostic Code 5285, cases 
warranting less than a 60 percent rating are to be rated in 
accordance with definite limitation of motion.  The Board has 
considered Diagnostic Code 5292 and limitation of motion of 
the lumbar spine.  

In considering the actual limitation of motion produced by 
the veteran's disability, however, the Board notes that the 
June and August 1998 examination reports report varying 
ranges of motion of the lumbar spine.  Therefore, the Board 
must weigh the evidence of record to determine which evidence 
is more probative.  See generally Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (It is the responsibility of the Board to 
assess the credibility and weight given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board finds that the August 1998 examination report is 
more probative than the June 1998 examination report because 
it was conducted subsequent to the June 1998 examination, is 
more detailed and thorough than the June 1998 report, and its 
findings are more consistent with the otherwise lack of 
clinical findings of symptoms such as spasm, weakness, 
neurological deficits, and objective evidence of pain or 
tenderness.  The August 1998 examiner not only pointed out 
that the veteran's performance was poor, but also set out the 
bases for all the determinations made.  Additionally, the 
August 1998 report specifically notes that there had been no 
significant increase in the veteran's disability.  Because 
the more persuasive August 1998 report indicates, by 
numerical clinical findings and examiner opinion, only 
moderate limitation of motion, there is no persuasive medical 
evidence of the severe limitation of motion necessary for the 
next higher rating of 40 percent for "severe" limitation of 
motion of the lumbar spine under Diagnostic Code 5292.   

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation, 
and the Board has noted the veteran's subjective complaints 
of back pain.  While the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this veteran's case, while there is 
subjective reporting of moderate limitation of movement of 
the lumbar spine, the pain reported by the veteran does not 
result in limitation of range of motion or limitation of 
function beyond the currently assigned 20 percent rating for 
the low back disability; that is, even with considerations of 
credible reports of pain, the veteran's low back disability 
is not productive of limitation of motion more nearly 
approximating "severe" limitation of motion of the lumbar 
spine.  The veteran's limitation of motion has shown to be 
inconsistent, as indicated by the variation between the June 
1998 and August 1998 examinations.  

In this case, the medical evidence is negative for credible 
evidence of significant pain on motion.  The evidence 
reflects negative clinical findings of muscle spasm or 
paraspinal muscle tenderness, full muscle strength, and 
ability to walk without pain.  Moreover, the pain on motion 
reported by the veteran has been attributed by medical 
opinion to the veteran's sedentary lifestyle and lack of 
effort.  The clinical finding of tenderness that was noted on 
examination in August 1998 was noted to be at the extremes of 
lateral rotation and on the extremes of lateral bending, thus 
indicating ranges of motion without tenderness to 80 degrees 
of flexion, 30 degrees of lateral flexion, and 15 to 20 
degrees of rotation.  The Board finds these symptoms 
insufficient to support a compensable disability rating based 
on functional loss under DeLuca and 38 C.F.R. §§ 4.40 and 
4.45.  For these reasons, the Board finds that the veteran's 
subjective complaints of pain with activity are not 
productive of limitation of motion so as to warrant a rating 
in excess of the currently assigned 20 percent rating for low 
back disability.  See 38 C.F.R. §§ 4.40, 4.45.

While the veteran's pain and limitation of motion do not 
justify an increased rating, the X-ray evidence does 
establish that she has a severe compression deformity at L1, 
which has previously been established to be a part of the 
veteran's service-connected residuals of fracture of L1.  The 
Board finds that this compression deformity at L1 is a 
demonstrable deformity of the vertebral body, which warrants 
adding a 10 percent rating under Diagnostic Code 5285.  
38 C.F.R. § 4.71a. 



ORDER

Entitlement to an increased rating for residuals of a 
fracture of the L1 vertebra is denied. 

A 10 percent rating for a demonstrable deformity of the L1 
vertebra is granted, subject to the law and regulations 
governing the criteria for award of monetary benefits. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

